                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

 UNITED STATES OF AMERICA

                v.                                            CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC



                          DEFENDANTS’ MOTION FOR ISSUANCE
                          OF PRE-TRIAL RULE 17(C) SUBPOENAS

        Pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure, Defendants Indivior

 Inc. and Indivior PLC (collectively, “Indivior” or “Defendants”) respectfully move for an Order

 permitting the issuance of the 11 pre-trial subpoenas duces tecum attached to the accompanying

 Memorandum in Support of Defendants’ Motion for Issuance of Pre-Trial Rule 17(c) Subpoenas

 (“Memorandum”) as Exhibits A through K. As Indivior explains more fully in the

 accompanying Memorandum, the records requested in each subpoena are relevant and

 admissible, and the requests themselves are specific and narrowly tailored based on information

 known to Indivior. Indivior is seeking the production of the requested materials by December

 30, 2019, to provide Indivior with sufficient time to inspect the records and prepare its defense in

 advance of trial.




                                                 -1-
Case 1:19-cr-00016-JPJ-PMS Document 229 Filed 11/20/19 Page 1 of 4 Pageid#: 1695
 Dated: November 20, 2019              Respectfully submitted,

                                       INDIVIOR INC. (a/k/a Reckitt Benckiser
                                       Pharmaceuticals Inc.) and INDIVIOR PLC

                                       /s/ Thomas J. Bondurant, Jr.
                                       By Counsel

                                       Thomas J. Bondurant, Jr.
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9389
                                       bondurant@gentrylocke.com

                                       Jennifer S. DeGraw
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9445
                                       degraw@gentrylocke.com

                                       Leigh A. Krahenbuhl (admitted pro hac vice)
                                       Jones Day
                                       77 West Wacker Drive
                                       Chicago, Illinois 60601
                                       (312) 269-1524
                                       lkrahenbuhl@jonesday.com

                                       James R. Wooley (admitted pro hac vice)
                                       Jones Day
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       (216) 586-7345
                                       jrwooley@jonesday.com

                                       James P. Loonam (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3808
                                       jloonam@jonesday.com

                                       Peter J. Romatowski (admitted pro hac vice)
                                       Jones Day
                                       51 Louisiana Avenue NW

                                      -2-
Case 1:19-cr-00016-JPJ-PMS Document 229 Filed 11/20/19 Page 2 of 4 Pageid#: 1696
                                       Washington, D.C. 20001
                                       (202) 879-7625
                                       pjromatowski@jonesday.com


                                       Counsel for Defendants




                                      -3-
Case 1:19-cr-00016-JPJ-PMS Document 229 Filed 11/20/19 Page 3 of 4 Pageid#: 1697
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 20th day of November, 2019.


                                                /s/ Thomas J. Bondurant, Jr.
                                                Counsel for Defendants




                                               -4-


Case 1:19-cr-00016-JPJ-PMS Document 229 Filed 11/20/19 Page 4 of 4 Pageid#: 1698
